             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                  16TH JUDICIAL CIRCUIT, STATE OF MISSOURI

In re: Temporary Halt in Residential Evictions to Prevent the Further Spread of COVID-
       19 in Response to Centers for Disease Control and Prevention Order Published on
       September 4, 2020

                                                             Administrative Order No. 2020-154

                                             ORDER

         WHEREAS, the 16th Judicial Circuit of the State of Missouri, located in Jackson County,
Missouri has an interest in protecting the public health of the citizens of Jackson County and Court
staff; and

       WHEREAS, the Centers for Disease Control and Prevention (“CDC”) has declared the
spread of COVID-19 as a worldwide pandemic; and

       WHEREAS, the CDC seeks to mitigate the spread of COVID-19 within congregate or
shared living settings, or through unsheltered homelessness; and

       WHEREAS, 42 U.S.C. § 264(a) authorizes the Surgeon General—with approval of the
Secretary of Health and Human Services—to make and enforce such regulations necessary to
prevent the introduction, transmission, or spread of communicable diseases from one State or
United States Possession into any other State or United States Possession; and

      WHEREAS, 42 C.F.R. § 70.2 authorizes the Director of the CDC to implement necessary
measures in the event of inadequate local control; and

       WHEREAS, the CDC and the Department of Health and Human Services (“HHS”) issued
an order titled “Temporary Halt in Residential Evictions to Prevent the Further Spread of COVID-
19” (“CDC Order”) for publication in the Federal Register on September 4, 2020; and

       WHEREAS, the CDC Order is effective from September 4, 2020 through December 31,
2020; and

       WHEREAS, the CDC Order further provides that it is a “temporary eviction moratorium
to prevent the further spread of COVID-19;” and

       WHEREAS, the CDC Order defines “Covered Persons” who are entitled to protections
under the Order; and

       WHEREAS, the CDC Order contains an Attachment A, which is a Declaration Form
(“Declaration” or “Declaration Form”) for use by tenants, lessees, or residents of residential
properties according to the provisions of the CDC Order; and



                                                                                          1|Page

         Case 4:20-cv-00784-HFS Document 1-4 Filed 09/30/20 Page 1 of 5
       WHEREAS, the CDC Order further provides that to invoke the protections of that Order,
Covered Persons must provide an executed copy of the Declaration Form (or a similar declaration)
under penalty of perjury to their landlord, owner of the residential property where they live, or
other person who has a right to have them evicted or removed from where they live; and

        WHEREAS the CDC Order further provides that it “does not relieve any individual of any
obligation to pay rent, make a housing payment, or comply with any other obligation that the
individual may have under a tenancy, lease or similar contract” and that “nothing in this Order
precludes the charging or collecting of fees, penalties, or interest as a result of the failure to pay
rent or other housing payment on a timely basis, under the terms of any applicable contract;” and

       WHEREAS, the CDC Order further provides that “a landlord, owner of a residential
property, or other person with a legal right to pursue eviction or possessory action, shall not evict
any covered person from any residential property in any State or U.S. territory in which there are
documented cases of COVID-19;” and

       WHEREAS, the CDC Order defines “Evict” and “Eviction” as meaning “any action by a
landlord, owner of a residential property, or other person with a legal right to pursue eviction or a
possessory action, to remove or cause the removal of a covered person from a residential property.
This does not include foreclosure on a home mortgage”; and

        WHEREAS, the CDC Order further provides that “[n]othing in this Order precludes
evictions based on a tenant, lessee, or resident:
                (1) engaging in criminal activity while on the premises;
                (2) threatening the health or safety of other residents;
                (3) damaging or posing an immediate and significant risk of damage to property;
                (4) violating any applicable building code, health ordinance, or similar regulation
        relating to health and safety; or
                (5) violating any other contractual obligation, other than the timely payment of rent
        or similar housing-related payment (including non-payment or late payment of fees,
        penalties or interest); and

       WHEREAS, the CDC Order does not contain specific language preventing the filing of or
processing of legal actions in the Missouri State Courts or in any other jurisdiction.

       IT IS THEREFORE ORDERED THAT:

        1.     Beginning on September 4, 2020 and continuing until December 31, 2020, unless
modified by any subsequent Administrative Order, prior to the issuance and/or service of any
existing, pending, previously filed or newly filed writ of execution seeking to remove or cause the
removal of a person from a residential property, or seeking to recover possession of any residential
property for the nonpayment of rent, the party seeking the writ of execution shall file a
“Verification” with the Court in substantially the same form/format as Exhibit A attached hereto
and incorporated herein, under penalty of perjury, which verifies that the party seeking the writ of
execution has not been provided with an executed copy of a Declaration Form from the persons

                                                                                            2|Page

         Case 4:20-cv-00784-HFS Document 1-4 Filed 09/30/20 Page 2 of 5
against whom the eviction is sought, or that the party seeking the writ of execution is evicting the
persons on grounds not precluded by the CDC Order.

        2.      Any Verification filed with the Court as described in paragraph 1 above, shall
contain a certification, under penalty of perjury, that the party filing the Verification and who is
seeking the writ of execution has provided an executed copy of the Verification to the persons
against whom the eviction is sought. The Verification shall include a notification to the persons
against whom the eviction is sought, that if he/she/they contest or challenge the accuracy or
veracity of the statements in the Verification, the persons against whom eviction is sought shall
file with the Court, in the case number in which the writ of execution is being sought, within seven
(7) days of receiving the Verification, a notice or request for a hearing on the accuracy or veracity
of the statements in the Verification.

        3.      No writ of execution to remove or cause the removal of a person from a residential
property or to recover possession of any residential property for the nonpayment of rent will be
served and/or executed unless and until a properly completed Verification is filed as set forth in
paragraph 1 above. If the persons against whom eviction is being sought challenge the accuracy
or veracity of the statements in the Verification and file a notice or request with the Court seeking
a hearing on the accuracy or veracity of the statements in the Verification as set forth in paragraph
2 above, a hearing shall occur and a finding/Order/Judgment by the Court will be entered and,
under said circumstances, no writ of execution to remove or cause the removal of a person from a
residential property or to recover possession of any residential property for the nonpayment of rent
will be served and/or executed unless and until a finding/Order/Judgment is entered by the Court
determining if the writ may be served and/or executed.

         4.     This Administrative Order does not preclude a landlord, owner of a residential
property, or other person or entity with a legal right to pursue eviction or a possessory action from
filing a rent and possession action and pursuing that action to judgment.

        5.      The Declaration in the CDC Order is required to be provided to the landlord, owner
of residential property or other person or entity with a legal right to pursue eviction or a possessory
action and may be provided at any time - this Administrative Order does not prevent or preclude
the Declaration from being provided at any time.

        6.     In any judgment entered in a rent and possession action during the pendency of this
Administrative Order, the Judge entering said judgment shall state in the judgment the grounds for
the judgment and whether those grounds are subject to the provisions of the Order or are outside
the parameters of the Order.

        7.     If a landlord, owner of a residential property, or other person with a legal right to
pursue eviction or a possessory action has been provided with an executed Declaration Form from
person(s) against whom an eviction is sought, and wishes to challenge the accuracy or veracity of
any statements in the Declaration Form, said landlord, owner of a residential property, or other
person with a legal right to pursue eviction or a possessory action may request an evidentiary
hearing before the Court. If a judgment in the case has not been entered or the Court retains
jurisdiction over the case, judgment and/or writ being sought, then the request for evidentiary

                                                                                             3|Page

         Case 4:20-cv-00784-HFS Document 1-4 Filed 09/30/20 Page 3 of 5
hearing may be filed in the pending case and heard by the judge assigned to the case. If pursuant
to Supreme Court Rule 75.01 or any other applicable rule or statute, the judge who entered the
judgment no longer retains jurisdiction or control over the case, judgment or writ being sought,
then the party entitled to enforcement of the judgment may seek other legal remedies as deemed
appropriate.

       8.     This Administrative Order shall be effective as of 8:00 am on September 4, 2020.

       IT IS SO ORDERED.


   03-Sep-2020                                      _________________________________
Date                                                David M. Byrn, Presiding Judge


cc:    Court Administrator
       All 16th Circuit Judges and Commissioners
       Deputy Court Administrator - Family Court
       Deputy Court Administrator – Circuit Court/Jury Supervisor
       Director, Civil Process
       Director, Civil Records
       Legal Counsel
       County Executive
       County Legislators
       County Administrator




                                                                                       4|Page

         Case 4:20-cv-00784-HFS Document 1-4 Filed 09/30/20 Page 4 of 5
                                   EXHIBIT A TO ADMINISTRATIVE ORDER 2020-154
                           IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI

   Plaintiff                           Defendant                          Case Number




    Attorney Name, Address, Bar#




 VERIFICATION OF COMPLIANCE WITH CENTERS FOR DISEASE CONTROL AND PREVENTION
       ORDER TITLED “TEMPORARY HALT IN RESIDENTIAL EVICTIONS TO PREVENT THE
                                         FURTHER SPREAD OF COVID-19
NOW COMES the Plaintiff and states as follows:
 The plaintiff is seeking to recover possession of the following described premises:




  The undersigned has reviewed the Order titled “Temporary Halt in Residential Evictions to Prevent the Further
  Spread of COVID-19” issued by the Centers for Disease Control under Section 361 of the Public Health Service
  Act and hereby certifies:

☐ I have not received an executed copy of a Declaration Form from any of the tenants, lessees, or residents that I am
  seeking to remove; OR

☐ The Order authorizing eviction in this case is based on the tenant, lessee, or resident engaging in criminal activity
  while on the premises; OR

☐ The Order authorizing eviction in this case is based on the tenant, lessee, or resident threatening the health or safety
  of other residents; OR

☐ The Order authorizing eviction in this case is based on the tenant, lessee, or resident damaging or posing an
  immediate and significant risk of damage to property; OR

☐ The Order authorizing eviction in this case is based on the tenant, lessee, or resident violating an applicable
  building code, health ordinance, or similar regulation relating to health and safety; OR

☐ The Order authorizing eviction in this case is based on the tenant, lessee, or resident violating another contractual
  obligation other than the timely payment of rent or similar housing-related payment (including non-payment or late
  payment of fees, penalties, or interest.

☐ I declare under the penalties of perjury that this verification has been examined by me and that its contents are true
  to the best of my information, knowledge, and belief. I FURTHER DECLARE, UNDER PENALTIES OF
  PERJURY, THAT I HAVE PROVIDED AN EXECUTED COPY OF THIS VERIFICATION TO ALL
  TENANTS, LESSEES OR RESIDENTS THAT I AM SEEKING TO REMOVE.

  NOTICE TO TENANTS, LESSEES OR RESIDENTS – IF YOU CONTEST THE ACCURACY OF THE
  STATEMENTS IN THIS VERIFICATION, YOU MUST FILE A MOTION/NOTICE WITH THE COURT,
  IN THE CASE NUMBER STATED ABOVE, WITHIN SEVEN (7) DAYS OF RECEIVING THIS
  VERIFICATION. IF NO MOTION/NOTICE IS FILED, THE COURT MAY PROCEED WITH
  EVICTION BASED ON THE STATEMENTS IN THIS VERIFICATION.



  Date                                                          Plaintiff/Attorney
                 Case 4:20-cv-00784-HFS Document 1-4 Filed 09/30/20 Page 5 of 5
